Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00829-CV

                                        Nkrumah C. CYNTJE,
                                             Appellant

                                                  v.

                                     CITY OF SAN ANTONIO,
                                            Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 374922
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 20, 2013

DISMISSED FOR WANT OF PROSECUTION

           The appellant’s brief in this appeal was due on January 20, 2013. Neither the brief nor a

motion for extension of time was filed. We therefore ordered the appellant, Nkrumah C. Cyntje,

to file, on or before March 8, 2013, his appellant’s brief and a written response reasonably

explaining (1) his failure to timely file the brief and (2) why appellee was not significantly

injured by Cyntje’s failure to timely file a brief. We warned that if Cyntje failed to file a brief

and the written response by the date ordered, we would dismiss the appeal for want of
                                                                                  04-12-00829-CV


prosecution. Cyntje failed to respond to our order. Therefore, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a); TEX. R. APP. P. 42.3.


                                                     PER CURIAM




                                               -2-